Exhibit 10.6
GENON ENERGY, INC.
2010 OMNIBUS INCENTIVE PLAN
2011 NONQUALIFIED STOCK OPTION AWARD AGREEMENT
To: [Omnibus Incentive Plan Participant]:
Congratulations on your selection as a recipient of options (“Options”) under
the GenOn Energy, Inc. 2010 Omnibus Incentive Plan (the “Plan”). This Award
Agreement (“Agreement”) and the Plan together govern your rights and set forth
all of the conditions and limitations affecting such rights.
Terms used in this Agreement that are defined in the Plan will have the meanings
ascribed to them in the Plan.

  (i)  
Termination. A “termination” of employment with the Company includes a
termination of employment with a Subsidiary (other than a direct transfer of
employment between Subsidiaries or the Company and a Subsidiary).

  (ii)  
Retirement. “Retirement” means termination of employment other than for Cause on
or after the date when you are at least 55 years old and have at least five
years of service (based on your employment with the Company and its Subsidiaries
or predecessor companies).

  (iii)  
Cause. “Cause” means: (i) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
Disability), as determined by the Company; or (ii) willfully engaging in conduct
(other than conduct covered under (i) above) which is demonstrably and
materially injurious to the Company, monetarily or otherwise, as determined by
the Company, including, but not limited to, conviction of a felony.

If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms will supersede and replace the conflicting terms
of this Agreement.

1.  
Terms. Pursuant to the terms and conditions of the Plan and this Agreement, you
have been granted Options as outlined below:

     
Grant Date:
  February 23, 2011
 
   
Number of Options Granted:
                      
 
   
Exercise Price Per Share:
  $3.81
 
   
Expiration Date:
  February 22, 2021

2.  
Vesting. Except as provided in Section 3 below, the Options will vest and become
non-forfeitable on the following dates (each such date, a “Vesting Date”):

                     Options on February 23, 2012;
                     Options on February 23, 2013; and
                     Options on February 23, 2014

 





--------------------------------------------------------------------------------



 



3.  
Impact of Change in Employment Status. The Vesting Dates of your Options will
change if the status of your employment with the Company changes, according to
the following table:

              Treatment of Unvested   Exercise Period for Vested Employment
Event   Options   Options
Death
  Fully vest   Five years from date of death or, if earlier, Expiration Date
Termination due to Disability
  Continue vesting as if in active employment   Five years from date of
termination due to Disability or, if earlier, Expiration Date
Termination due to Retirement
  Continue vesting as if in active employment   Five years from date of
termination due to Retirement or, if earlier, Expiration Date
Involuntary termination other than for Cause
  Vest in any Options scheduled to vest on the Vesting Date next following
termination; forfeit remainder, if any   One year from date of termination or,
if earlier, Expiration Date
Involuntary termination for Cause
  Forfeit all Options (including those previously vested)   None
Voluntary resignation
  Forfeit   One year from date of resignation or, if earlier, Expiration Date

4.  
How to Exercise; Who Can Exercise. The Options hereby granted may be exercised
by approved means permitted under the terms of the Plan, through the Company’s
designated agent. During your lifetime, the Options will be exercisable only by
you.
  5.  
Stockholder Rights. The Options do not confer on you any rights of a stockholder
of the Company unless and until shares of Common Stock are in fact issued to you
in connection with the exercise of the Options.
  6.  
Transferability. No rights granted under this Agreement can be assigned or
transferred, whether voluntarily or involuntarily, by operation of law or
otherwise, except by will or the laws of descent and distribution. In the event
of any transfer or assignment of rights granted under this Agreement in
accordance with this Section 6, the person or persons, if any, to whom such
rights are transferred by will or by the laws of descent and distribution shall
be treated after your death the same as you under this Agreement. Any attempted
transfer or assignment of rights under this Agreement prohibited under this
Section 6 shall be null and void.
  7.  
Change in Control. Upon a Change in Control, the Options will become fully
vested and nonforfeitable as of the date of the Change in Control.
  8.  
Tax Withholding; Code Section 409A. The Company has the right to deduct or
withhold, or require you to remit to the Company, an amount sufficient for
payment of required withholding taxes with respect to any taxable event arising
as a result of this Agreement or take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for withholding of such
taxes. The Options granted under this Agreement are intended to comply with or
be exempt from Code Section 409A, and ambiguous provisions of this Agreement, if
any, shall be construed and interpreted in a manner consistent with such intent.

 

2



--------------------------------------------------------------------------------



 



9.  
Notice. Any written notice required or permitted by this Agreement shall be
mailed, certified mail (return receipt requested) or hand-delivered. Notice to
the Company shall be addressed to the Company’s General Counsel at 1000 Main
St., Houston, TX 77002. Notice to you shall be addressed to you at your most
recent home address on record with the Company. Notices are effective upon
receipt.
  10.  
Requirements of Law. The granting of Options and the issuance of shares of
Common Stock under the Plan will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
  11.  
Miscellaneous.

  a.  
Limitation of Rights. The granting of this Award shall not give you any rights
to similar grants in future years or any right to be retained in the employ or
service of the Company or its Subsidiaries or interfere in any way with the
right of the Company or any such Subsidiary to terminate your services at any
time, or your right to terminate your services at any time.

  b.  
Severability. If any term, provision, covenant or restriction contained in this
Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in this Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

  c.  
Governing Law. All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

12.  
Acceptance of Award. You are deemed to accept this Award and to agree that it is
subject to the terms and conditions set forth in this Agreement and the Plan
unless you provide the Company written notification not later than 30 days after
the Grant Date of your rejection of this Award (in which case your Award will be
forfeited and you shall have no further right or interest therein as of the
Grant Date).

            GENON ENERGY, INC.
      /s/ Karen D. Taylor       Karen D. Taylor      Senior Vice President,
Human Resources and Administration   

 

3